        Case 1:21-cr-00292-RCL Document 67 Filed 06/03/21 Page 1 of 1



                           UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA

 UNITED STATES OF AMERICA,

 v.                                                    Case No. 1:21-cr-00292-RCL

 CHRISTOPHER WORRELL,

        Defendant.


                                            ORDER

       For the reasons set forth in the accompanying Memorandum Opinion, the Court hereby

DENIES defendant Christopher Worrell's emergency motion [47] for reconsideration. Defendant

shall remain in the custody of the U.S. Marshal.

       IT IS SO ORDERED.



 Date: - - - -- - - -                                        Royce C. Lamberth
                                                             United States District Judge




                                                   1
